Citation Nr: 1113708	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-15 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due exposure to polychlorinated biphenyls (PCBs), or for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II, including on the basis of aggravation as a result of VA medical care.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as related to diabetes mellitus.

3.  Entitlement to service connection for polyneuropathy of the lower extremities, claimed as secondary to diabetes.

4.  Entitlement to service connection for temporomandibular joint dysfunction (TMD) or temporomandibular joint disorder (TMJ), claimed as due to a defective dental bridge.  

5.  Entitlement to service connection for perforation of a temporomandibular joint TM meniscus as secondary to a defective dental bridge.

6.  Entitlement to service connection for middle ear dysfunction, including as secondary to TMD/TMJ or to a defective dental bridge.

7.  Entitlement to service connection for Costen's syndrome, as secondary to a defective dental bridge.

8.  Entitlement to service connection for a kidney disorder, claimed as secondary to diabetes mellitus.

9.  Entitlement to service connection for bruxism.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 24, 2007, and to an initial evaluation in excess of 70 percent from September 24, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from September 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran submitted separate claims for service connection for hypertension as incurred in service, for service connection for hypertension as due to or aggravated by service-connected PTSD, and for compensation for hypertension as due to diabetes mellitus resulted from or aggravated by VA medical care.  The Board has characterized these claims for compensation for hypertension as one claim, since a benefit for the same disorder is at issue.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's appeal as to the evaluation assigned for PTSD is more accurately stated as listed on the title page of this decision.  
 
The Veteran testified that he believes he should be considered totally disabled as a result of his service-connected disabilities (TDIU).  The issue of entitlement to an award of TDIU has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the RO for appropriate action.  

The Board also notes that, after the Veteran submitted the May 2009 Substantive Appeal which are the subject of this Decision and Remand, he has submitted statements addressing several other claims.  The record before the Board does not reveal that any claim related to an issue addressed by the RO or by the Veteran in a statement submitted after May 2009, other than the claims addressed in this decision, is on appeal before the Board.  The statements after May 2009 regarding any claim not addressed in this appeal are REFERRED to the RO for any necessary action.  

The claims for service connection for diabetes mellitus, polyneuropathy of the lower extremities, temporomandibular joint dysfunction (TMD)/temporomandibular joint disorder (TMJ), perforation of a TM meniscus secondary to a defective dental bridge, middle ear dysfunction as secondary to TMD/TMJ or to a defective dental bridge, Costen's syndrome secondary to a defective dental bridge, a kidney disorder, claimed as secondary to diabetes mellitus, bruxism, and GERD, are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The medical evidence establishes that it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD.

2.  Prior to April 11, 2001, the Veteran PTSD is not shown to be productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but from April 11, 2001 does manifest occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood

3.  The Veteran's PTSD is not shown to be productive of total occupational and social impairment at any time during the course of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as aggravated by service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  The schedular criteria for an initial evaluation of 70 percent for PTSD are met from April 11, 2001, but the criteria for an initial evaluation in excess of 70 percent for PTSD are not met at any time during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125- 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased evaluation for PTSD.  The Veteran also seeks service connection for hypertension.  Before considering the merits of the appeal, the Board must consider whether VA's duties to notify and assist the Veteran have been met.

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  As the claim for service connection for hypertension has been granted in this decision, no further discussion of that claim is required.

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

If notice was not provided prior to initial adjudication, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this particular case, the Veteran expressed disagreement in October 2003 with the 50 percent initial evaluation assigned for PTSD in a rating decision prepared in September 2003 and apparently issued to the Veteran in October 2003.  The Board is unable to find a response to the October 2003 disagreement with the initial 50 percent evaluation.  (The Notice of Disagreement appears in volume 2 of the claims file).  In September 2007, the Veteran submitted a "new" disagreement with the 50 percent evaluation assigned for PTSD (see Volume 4 of the claims files).  Since the Board is unable to find a response in volume 2, volume 3, or volume 4 of the claims files to the October 2003 disagreement with the 50 percent evaluation, the Board finds that the September 2007 statement which was accepted as a "new" claim for an increased rating for PTSD is more properly addressed as a claim for an increased initial evaluation in excess of 50 percent.  

In the context of a claim for an increase in an initial evaluation assigned following the grant of service connection, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Id. at 490-91.  Thus, because the notice that was provided before the claim for service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  No further discussion of notification as to the claim for an increased initial evaluation is required.

As to the claim for service connection, the grant of the claim in the decision below on the basis of aggravation by a service-connected disability constitutes a grant of the benefit sought, and no further discussion of notice as to that claim is required.  

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records, other official service department records as necessary, pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service treatment records were obtained, and are associated with the claims files.

The Veteran was afforded VA examinations in 1998, 2003, 2008, and 2009.  In addition, private and VA outpatient mental health and other treatment records are associated with the claims files.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

The Veteran testified regarding the appropriate initial evaluation for PTSD at an October 2010 hearing before the Board.  The Veteran's testimony establishes that he is aware of the types of additional evidence he could provide to substantiate his claim.  As the Veteran has not identified additional evidence, although demonstrating that he is aware of the avenues for substantiating his claim, the duty to assist has been met.  Moreover, the Veteran assists other Veterans in presenting their claims as a part of his employment.  The Board finds that the duty to assist the Veteran has been met.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  


Service Connection for Hypertension

Under applicable law, service connection is granted if the evidence establishes that the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  


Analysis

In August 2003, the Veteran submitted a claim for service connection for hypertension as secondary to diabetes mellitus.  The Veteran had not been granted service connection for diabetes mellitus, but was seeking service connection for diabetes mellitus.  By a claim submitted in December 2004, the Veteran contended that his high blood pressure (hypertension) was secondary to or aggravated by his service-connected PTSD.  Service connection is in effect for PTSD, effective from 1998.  

A VA medical opinion rendered in May 2005 links the Veteran's "very labile" blood pressure to the Veteran's service-connected PTSD.  This opinion is favorable to the Veteran's claim.  

In March 2006, the Veteran submitted a medical article discussing the link between a long-term history of PTSD and various cardiovascular disorders.  In May 2006, the Veteran submitted additional medical literature addressing possible links between PTSD and cardiovascular disorders.

A November 2010 medical statement from CGH, MD, states that the Veteran's PTSD impairs his ability to properly manage his hypertension.  This statement is favorable to the Veteran's claim.  

There is no medical examination or opinion which is unfavorable to the claim.  The evidence is at least in equipoise to grant the claim for service connection for hypertension as aggravated by service-connected PTSD.  


Initial Evaluations for PTSD

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then-current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the criteria in effect during the pendency of this claim, the general rating formula for mental disorders authorizes a 50 percent evaluation when PTSD symptomatology causes occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted when PTSD symptomatology causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, or persistent danger of hurting self or others.  38 C.F.R. § 4.130.  

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and Analysis

The Veteran initially sought service connection for PTSD in 1998.  At the time of VA psychiatric examination in November 1998, the Veteran's PTSD symptoms were described as mild.  The Veteran reported that he had worked following service until 1992, when he was injured in a motor vehicle accident.  The Veteran reported that he had not worked since the motor vehicle accident.  The Veteran reported panic attacks, frequent anxiety, depression, moodiness, and crying spells.  The Veteran was not receiving any psychiatric treatment.  A GAF score of 55 was assigned.  

VA outpatient treatment records reflect that the Veteran was treated for medical and psychiatric disorders during the period from 1998 to June 2003.  During that period, the Veteran obtained employment.  Of note, the Veteran displayed increased symptoms of anxiety in April 2001, although the Veteran was taking medications to control anxiety.  He did not agree at first to follow his provider's recommendation for psychiatric re-evaluation, indicating he was too busy at work.  The Veteran did obtain additional psychiatric care beginning about a week later.  Anger and hostility, in addition to anxiety, were noted.  April 2001 through August 2001 outpatient treatment notes disclose GAF scores of 44 and 40.  

In June 2003, the Veteran was again afforded VA psychiatric examination.  The Veteran reported that he was working full-time.  The Veteran reported one altercation with a supervisor.  The Veteran, who had been divorced for many years, was not dating.  He reported isolation.  No thought disorder was manifested.  The Veteran denied visual or auditory hallucinations.  He reported homicidal "fantasies."  He reported panic attacks of such severity that he had to take extra medical ion to attend the VA examination appointment.  A GAF score of 45 was assigned.  The examiner explained that this GAF score was assigned based on severe impairment of interpersonal relationships and moderate impairment of occupational ability.

By a rating decision issued in September 2003, the Veteran was awarded service connection for PTSD.  That disability was evaluated as 50 percent disabling from August 31, 1998.  The following month, in October 2003, the Veteran disagreed with the assigned initial evaluation for PTSD.  The Veteran specifically stated, "I feel this issue should be rated 70%."  Rating decisions issued in April 2004, March 2005, March 2006, and August 2007 addressed several claims for service connection or compensation, but no Statement of the Case (SOC) or other response to the disagreement with the initial evaluation for PTSD was issued, and no other communication appears to address the claim for an increased initial evaluation for PTSD.  

In September 2007, the Veteran submitted a claim for an increased evaluation for PTSD.  The RO accepted this statement as a claim for an increased evaluation for a service-connected disability.  However, as noted above, the Board has recharacterized this claim as a continuation of the claim for an increased initial evaluation for the service-connected disability.  

March 2007 outpatient evaluation revealed that the Veteran had several psychiatric disorders, including a pain disorder.  A GAF score of 60 for PTSD was assigned.  

On VA examination conducted in March 2008, a GAF score of 45 was assigned.  Symptoms including irritability, nightmares, insomnia, detachment, isolations, irritability, hyperarousal, depression, and panic attacks, among other symptoms, but with adequate grooming and hygiene.  An addendum from the examiner indicates that a GAF score of 38, not 45, was assigned.  

In a statement submitted in February 2009, the Veteran stated that the severity of his PTSD had increased and that there was a "significant disconnect" between the findings of the VA examiner as compared to his treating providers.  The Veteran included a medical statement from SC, Ph.D., a psychologist, who stated that the Veteran had severe symptoms, suicidal ideation with a plan at times, re-experiencing of the traumatic event, disrupted sleep, episodes of irritability, hyper vigilance, and a GAF score of 30 to 35.

In a February 2009 medical statement, FS, Ph.D., reported that the Veteran's functioning had declined since a March 2008 VA examination, with the most significant decline in social functioning and ability to engage in relationships.  The examiner stated that the Veteran was unable to work and that continued work would probably cause further deterioration in the Veteran's functioning.

On VA examination conducted in June 2009, a GAF score of 38 was assigned.  The examiner described the Veteran as a workaholic who had total occupational and social impairment and was unable to interact with others in a meaningful way except through work.  

At his October 2010 hearing before the Board, the Veteran testified that it was his belief that requiring a Veteran to be unemployed in order to assign a 100 percent evaluation was a form of discrimination and was contrary to the law.  The Veteran further testified at his October 2010 Board hearing that he was totally socially isolated, had panic attacks three to four times per week, was unable to sleep in a bed, kept his loaded gun close to him whenever he was at home, had frequent suicidal thoughts, and had received bad evaluations at work and counseling notices about his behavior and rudeness.  The Veteran testified that his employment was therapeutic for him, and was holding him together, but that even his psychiatrist was scared to be around him when he got angry.  He stated that his psychiatrist had told him that he was a threat to others.  

The evidence establishes that the Veteran is working, fulltime, at the same employment he has held for over ten years.  The evidence establishes that the GAF scores of 45 and below have been assigned for the Veteran's functioning by several providers.  The Veteran contends that his psychiatrists have advised him that he should not work.  The Board agrees that the evidence establishes that the Veteran has severe symptoms of PTSD and that those symptoms impact on the Veteran's social and occupational abilities so severely as to meet the criteria for a 70 percent evaluation at this time.  

The Board further finds that this severe impairment is factually established from April 11, 2001, when the Veteran sought medical evaluation for a variety of complaints.  The medical provider noted increased symptoms of anxiety, and advised the Veteran to seek re-evaluation of his psychiatric disorders.  The Veteran first refused to seek psychiatric care, citing pressures of work and other factors; he did agree a few days later to obtain psychiatric care in April 2001.  When the Veteran was re-evaluated, a GAF score of 44, considerably lower than the last recorded GAF, a GAF score of 55.  

After the GAF score of 44 was assigned in April 2001, the Veteran's GAF score has remained at or below 50, with the exception of one of two occasions.  The Veteran's first recorded GAF below 50 was assigned shortly after his April 11, 2001 episode of care revealed increased symptoms of anxiety.  Thus, the increased impairment due to those symptoms was first factually ascertainable as of April 11, 2001.

The continuation of increased severity of psychiatric symptoms following care in April 2001 is noted in most, although not all, clinical records following April 2001 care.  With few exceptions, the persistence of the symptoms of increased impairment is so continuous as to warrant a 70 percent initial evaluation from April 11, 2001, throughout the pendency of the appeal.  However, the evidence establishes that the Veteran does not meet any criterion for a 100 percent evaluation.  

The Veteran contends that the evidence establishes that he should not work, and argues that his low GAF score establish that he is unemployable, even though he is working full-time.  The Veteran contends that requiring actual unemployability before a 100 percent evaluation is assigned is a form of discrimination against Veterans who are severely impaired by their service-connected disabilities.  Nevertheless, the Board finds that the Veteran's continued employment at a full-time job which requires interaction with others, even though the interactions required are with other Veterans, is evidence that the Veteran does not manifest total social and occupational impairment at this time.

The Veteran's PTSD has not been manifested by impaired abstract thinking or disturbance of verbal communications such as illogical, obscure, or irrelevant speech.  The Veteran's testimony and written submissions as well as his continued employment reflect that he retains the ability to communicate verbally and in writing.  The medical evidence does not establish that he has auditory or visual hallucinations or that he neglects personal hygiene.  He clearly retains his memory for complex concepts, and is not disoriented to time or place and does not have memory loss such as forgetting his names or occupation.  

Given the Veteran's currently ability to communicate and remember complex concepts, and with the Veteran's continued full-time gainful employment, the Veteran does not manifest difficulty in understanding complex commands, or any other symptom or combination of symptoms which meets a criterion for a total, 100 percent evaluation.  Since an initial evaluation in excess of 50 percent is not warranted prior to April 11, 2001, and an initial schedular evaluation in excess of 70 percent is not granted from April 11, 2001, the Board must consider whether higher initial evaluations may be granted on an extraschedular basis.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  

However, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture due to PTSD is not so unusual or exceptional in nature as to render inadequate the rating assigned herein.  The Board specifically notes that the disability picture being evaluated in this decision includes only the Veteran's service-connected PTSD, and does not include any other disorder or disability which the Veteran believes may be related to the service-connected PTSD.  

The threshold determination, that is, whether there are any symptoms of PTSD that are not reasonably contemplated within the available  rating criteria, must be answered in the negative, since all current symptoms of the Veteran's PTSD are contemplated in the rating criteria.  The criterion for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

The preponderance of the evidence is against an initial evaluation in excess of 70 percent for PTSD prior to April 11, 2001, and is against an initial 100 percent evaluation for PTSD at any time during the pendency of this appeal.  As the evidence is not in equipoise, there is no doubt which may be resolved in the Veteran's favor to warrant a more favorable evaluation.  38 U.S.C.A. § 5107(b).  The claim for an increased initial evaluation in excess of 50 percent is granted to the extent that an initial 70 percent evaluation may be granted from April 11, 2001, but an initial evaluation in excess of 50 percent prior to April 11, 2001, or an evaluation in excess of 70 percent from April 11, 2001, is denied.  


ORDER

Service connection for hypertension, as aggravated by PTSD, is granted.

An initial evaluation in excess of 50 percent for PTSD prior to April 11, 2001 is denied, but an initial evaluation of 70 percent from April 11, 2001 is granted, subject to the provisions governing the award of monetary benefits.  



REMAND

The Veteran contends that he has diabetes as a result of his exposure to PCBs.  The Veteran has provided lengthy medical and research articles he contends support this claim.  No medical opinion has been obtained.  The Veteran also contends that he was not advised by VA of the status of his blood glucose levels in April 2001, after the initial advice to him to request that the test be repeated.  He contends that diabetes had increased in severity, so that control of blood sugar was difficult, by the time VA advised him of the diagnosis of diabetes mellitus in 2002.  VA outpatient clinical records from April 2001 through August 2001 are of record, but no VA outpatient treatment records for the period from August 2001 through August 2002 are of record.  An additional attempt to obtain such records, and an attempt to obtain private clinical records during that period, is required.  

Additionally, VA clinical records reference treatment at "Ochsner."  Some private treatment records from Ochsner Clinic Treatment are already of record, but development should be conducted to assure that complete treatment records from Ochsner Clinic are associated with the claims file.  In particular, no records of any laboratory or radiologic examination performed at or ordered by Ochsner Clinic are of record.  Records from April 2001 through September 2002, especially reports of any laboratory examination, should be obtained, as well as any other treatment records from Ochsner Clinic which may be relevant to a claim on appeal.  

The Veteran has also submitted a medical statement from CBM, MD, a private physician, dated in December 2010.  The statement should be reviewed during the course of the Remand, as noted in the Remand paragraphs below.

The Veteran seeks service connection for several disorders which he contends are the result of a bridge he was provided in service.  The claim file reflects no record of dental treatment from the time of the Veteran's service discharge in June 1972 until November 2002, when the Veteran sought VA dental treatment.  Ask the Veteran to identify each provider or facility at which he sought dental treatment during this period, and request each identified record.

The Veteran has testified that the VA examiner who conducted VA examination dental examination in connection with this appeal was biased.  Without commenting on this allegation, the Board would observe that the examiner who performed the examination would not have had the benefit of a review of records of any dental treatment the Veteran may have received between service discharge in June 1972 and November 2002, when the Veteran sought VA dental treatment.  As such, the Board is of the opinion that an additional VA examination is necessary after any such records are obtained.  

The Veteran contends that he sought VA treatment for GERD prior to 1989, the date of the earliest VA clinical records associated with the claims files.  An additional attempt to obtain VA clinical records prior to 1989 is required.  The Veteran should also be asked to identify any pertinent private clinical records.  The Board notes that the Veteran was apparently involved in a motor vehicle accident in 1992 which left him with severe injuries.  The records of 1992 hospitalization or later hospitalizations to treat the injuries from that accident would be relevant to the claims on appeal.  The Veteran should be asked to identify the facilities at which he was treated following the 1992 motor vehicle accident.  

All other issues on appeal which are not addressed in the decision above are intertwined with the claims for service connection for diabetes mellitus or the claim for service connection for a dental disorder, claimed as TMD/TMJ disorder.  Those claims may be readjudicated after the development of the claims for service connection for diabetes and TMD/TMJ.  

The Board notes in particular that the Veteran contends that he has Costen's syndrome as a result of TMD or TMJ syndrome.  For purposes of information, the Board notes that Costen's syndrome is defined as a complex of symptoms that includes loss of hearing, tinnitus, dizziness, headache, and a burning sensation of the throat, tongue, and side of the nose, and clicking or snapping of the temporomandibular joint; its anatomical and physiological causes are uncertain but possible causes include mandibular overclosure or temporomandibular joint disorders, and some researchers question the justification for considering this a separate entity.  Dorland's Illustrated Medical Dictionary 1852 (31st ed. 2007).  Because there is some uncertainty as to the anatomic and physiologic basis of the disorder, medical opinion is requested from both the dental examiner and the examiner who conducts examination of the Veteran's middle ear, so as to afford the Veteran the benefit of the most favorable medical opinion.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:


1.  Ask the Veteran to identify each non-VA provider who treated him from April 11, 2001 through September 1, 2002.  In particular, the Veteran should identify each facility which requested or conducted laboratory examination of the Veteran blood.  

Obtain complete records of each identified provider and complete records from each identified facility, to include complete records of all reports of laboratory examinations of the Veteran's blood or urine, as well as records of all other laboratory examinations and radiologic examinations.

In particular, complete records of treatment from April 2001 through September 2002 should be obtained from Ochsner Clinic, at the address(es) referenced in the claims files.  Records from Ochsner clinic after September 2002 should also be requested.  

2.  Ask the Veteran to identify each facility at which he was treated or hospitalized for injuries sustained in a 1992 motor vehicle accident.  Request identified records.

3.  Ask the Veteran to identify each treating facility or provider of services for dental treatment from 1972 through 2002.  In particular he Veteran should be asked where records of radiologic examinations of his teeth were conducted.  Request identified records.  

4.  Request complete records of the Veteran's treatment by CBM, MD, who stated that he was "not part of [the Veteran's] initial care (for diabetes mellitus)."   Complete records of each facility identified by Dr. CB as rending care to the Veteran or as conducting laboratory examination of the Veteran's blood or urine should be obtained, if not already associated with the claims file as a result of the directions noted in paragraph #1 above.  Duplicate records need not be added to the claims files.  

5.  Then, the records of CBM, MD should be reviewed for any reference to or information regarding those providers who were part of the Veteran's initial treatment for diabetes.

6.  The National Personnel Records Center should be asked to provide the Veteran's service personnel records.   

7.  Associate the Veteran's current VA clinical records, including dental records, if any, from October 2010 to the present, with the claims files.

8.  Request a search for VA clinical records for the Veteran prior to 1989.  Ask the Veteran what facility(ies) he was treated at prior to 1989, and ask him to particular identify any facility at which he was treated for a gastrointestinal complaint, to include GERD.

9.  The Veteran's service personnel records should be reviewed to determine the locations at which the Veteran served during his active service.  A list of the locations at which the Veteran served during his service should be compiled.

10.  Then, after the actions directed in paragraphs #4 and #6 above are completed, the Veteran's personnel records, and the list of locations to which the Veteran was assigned during his active service, should be referred to an occupational medicine specialist.  The claims folder must be made available to the reviewer in conjunction with the review.  If any diagnostic testing is required, such testing should be conducted.  All pertinent pathology should be noted in the examination report.  The reviewer must review relevant service treatment records, the Veteran's testimony regarding his exposure to polychlorinated biphenyls (PCBs), the medical literature regarding PCB exposure submitted by the Veteran, and the service personnel records.  The occupational medicine specialist should be asked to respond to the following questions:

(i) Was the Veteran assigned to a location now known to be a location designated by the Environmental protection Agency as site at which clean-up of PCBs is required?

(ii). Is there evidence that the Veteran was exposed to PCBs in service?

(iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred diabetes mellitus as the result of exposure to PCBs in service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

11.  If, but only if, answers to the questions asked in paragraph #10 above are unfavorable to the Veteran's claim, then the claim for service connection for diabetes mellitus should be referred to an endocrinologist for review.  The endocrinologist who reviews the claims file should be specifically advised of the Veteran's contentions and testimony that severity of diabetes mellitus increased beyond the natural progress which would have been expected if the diabetes were treated during the period from the time VA learned that the Veteran's blood sugar was elevated to the time the Veteran was advised of the diagnosis.  The endocrinologist should review VA clinical records from April 2001 through August 2002, the private clinical records from April 2001 through September 2002, and any other relevant evidence of record.  Then, the endocrinologist should address the following:

(i). When did medical evidence disclose that the Veteran likely had diabetes mellitus?

(ii). When was the Veteran advised that he had diabetes mellitus, and what provider so advised the Veteran?

(iii).  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus increased in severity beyond the expected natural progress of the disease if treated during the period between diagnosis of diabetes mellitus and the time the Veteran was advised that a diagnosis of diabetes mellitus was assigned?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

12.  After all identified records of the Veteran's dental treatment and radiologic examinations of the teeth from 1972 through 2002 have been sought, afford the Veteran a dental examination by an examiner who has not previously provided VA dental examination.  The examiner should be asked to review the Veteran's service dental treatment records, records of private clinical record during the period from 1972 to November 2002, VA treatment records dated in 2002 (volume 2 of the claims files) (include a provisional diagnosis of defective restorations), the reports of VA dental examinations, dental statements of record, and any other relevant evidence added to the file during the course of this Remand.  The examiner should then answer the following questions:

(i). Does the Veteran currently manifest a temporomandibular joint dysfunction or temporomandibular joint disorder?  If so, state what diagnosis is appropriate, and explain why.  If no diagnosis of a temporomandibular joint dysfunction (TMD) or temporomandibular joint (TMJ) disorder is present, explain how this conclusion was reached.  

(ii) If a diagnosis of TMD or TMJ disorder is assigned, is it at least as likely as not (50 percent or greater probability) that the TMD or TMJ disorder had its onset during the Veteran's active service?

(iii) If the examiner concludes that the Veteran's TMD or TMJ disorder was not first manifested in service, is it at least as likely as not that TMD or TMJ disorder was caused by a bridge provided in service?  If TMD or TMJ disorder was not caused by a bridge provided in service, please provide an opinion as to the likely cause of the Veteran's current TMD or TMJ disorder.  
      
(iv). Is a perforated TMJ meniscus present?  Explain why this diagnosis is or is not appropriate.  If a perforated TMJ meniscus is present, explain the etiology of such disorder.  If a diagnosis of perforated TMJ meniscus is assigned, is it at least as likely as not (50 percent or greater probability) that the perforated TMJ meniscus had its onset during the Veteran's active service or was caused by a bridge provided in service?  

(v). Is Costen's syndrome present?  Explain why this diagnosis is or is not appropriate.  If Costen's syndrome is present, explain the etiology of such disorder.  If a diagnosis of Costen's syndrome is assigned, is it at least as likely as not (50 percent or greater probability) that the Costen's syndrome had its onset during the Veteran's active service or was caused by a bridge provided in service?  

(vi). Is bruxism present?  Explain why this diagnosis is or is not appropriate.  If bruxism is present, explain the etiology of such disorder.  If a diagnosis of bruxism is assigned, is it at least as likely as not (50 percent or greater probability) that the bruxism had its onset during the Veteran's active service or was caused by a bridge provided in service?  

In answering each question, the examiner must comment on the Veteran's lay statements and testimony, including testimony before the Board in 2010.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

13.  The Veteran should be afforded appropriate examination for middle ear dysfunction and Costen's syndrome, such as by an otorhinolaryngologist (ENT) specialist.  The examiner should be asked to review the Veteran's service treatment records, including dental treatment, and to review records of private post-service VA and private clinical treatment records.  The examiner should then answer the following questions:

(i). Is middle ear dysfunction present?  Explain why this diagnosis is or is not appropriate.  If middle ear dysfunction is present, explain the etiology of such disorder.  If a diagnosis of middle ear dysfunction is assigned, is it at least as likely as not (50 percent or greater probability) that the middle ear dysfunction had its onset during the Veteran's active service or was caused by a bridge provided in service?  

(ii). Is Costen's syndrome present?  Explain why this diagnosis is or is not appropriate.  If Costen's syndrome is present, explain the etiology of such disorder.  If a diagnosis of Costen's syndrome is assigned, is it at least as likely as not (50 percent or greater probability) that Costen's syndrome had its onset during the Veteran's active service or was caused by a bridge provided in service?  

In answering each question, the examiner must comment on the Veteran's lay statements and testimony, including testimony before the Board in 2010.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

14.  The Veteran should be afforded VA examination of the gastrointestinal tract.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner must be provided with a list of all disabilities for which service connection has been granted.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner must review relevant service treatment records, and to review records of private post-service VA and private clinical treatment records.  

The examiner should then answer the following questions:

Is GERD present?  Explain why this diagnosis is or is not appropriate.  If a gastrointestinal disorder other than GERD is present, state the diagnosis for each GI disorder present.  If a GI disorder, to include GERD, is assigned, answer the following questions:

(i). Is it at least as likely as not (50 percent or greater probability) that a GI disorder, to include GERD, had its onset during the Veteran's active service?

(ii). Is it at least as likely as not (50 percent or greater probability) that a GI disorder, to include GERD, is secondary to a disability for which service connection has been granted?

(ii). Is it at least as likely as not (50 percent or greater probability) that a GI disorder, to include GERD, is aggravated (that is, permanently increased in severity of pathology or symptoms) by a disability for which service connection has been granted?

In answering each question, the examiner must comment on the Veteran's lay statements and testimony, including testimony before the Board in 2010.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  


When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


